DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 2015/0188514; “Yamada”).
Regarding claim 1, Yamada teaches a piezoelectric vibrator element (1; see figures 1 and 9B) comprising:
a piezoelectric plate (2) having a pair of vibrating arm parts (50, 60);
an electrode film (87) disposed on obverse (top as shown in figure 9B) and reverse (bottom as shown in figure 9B) surfaces of the piezoelectric plate (see figure 9B); and
a weight metal film (57) for a frequency adjustment disposed at an obverse surface side (top) in the vibrating arm part (50), and on the electrode film (87), wherein
the reverse surface (bottom) of the vibrating arm part (50) has a reverse side exposure part (see exposed portion of element 59 in figure 9B) from which the piezoelectric plate (2; specifically, wide portion 59) is exposed,
the obverse surface (top) of the vibrating arm part (50) has an obverse side exposure part (see exposed portion of element 59 in figure 9B) from which the weight metal film (57) and the electrode film (87) are removed, and from which the piezoelectric plate (2; specifically, wide portion 59) is exposed, and
a whole of the obverse side exposure part overlaps the reverse side exposure part at a distance from the electrode film on the reverse surface viewed from a thickness direction of the piezoelectric plate (see exposed portions of element 59 and their overlaps in figure 9B).
As for claim 2, Yamada teaches wherein the electrode film (87) is disposed on an end surface of the vibrating arm part (50) on a periphery of the obverse side exposure part (See electrode on the end surface of wide portion 59 in figure 9B).
As for claims 3-4, Yamada teaches wherein the reverse surface (bottom) of the vibrating arm part (50) is provided with a tip edge at a tip side (far right portion of 59 in figure 9B) in the vibrating arm part (50), and a pair of side edges (front face of 59 in figure 9B) extending from the tip edge toward a base end (the left side of figure 9B) of the vibrating arm part (50), and
the reverse side exposure part includes the tip edge and the side edges in the reverse surface of the vibrating arm part (See exposed portion of the bottom part of wide portion 59 in figure 9B).
Regarding claims 5-6, Yamada teaches wherein a portion disposed on the reverse surface of the vibrating arm part out of the electrode film straddles an end edge at the base end side in the vibrating arm part in the weight metal film viewed from the thickness direction (As seen in figure 9B, the electrode 87 on the bottom portion of arm 50 overlaps/straddles the weight metal film 57 positioned on the top portion of arm 50).
As for claim 7, Yamada teaches wherein the reverse surface (bottom) of the vibrating arm part (50) is provided with a tip edge at a tip side (far right portion of 59 in figure 9B) in the vibrating arm part (50), and a pair of side edges (front face of 59 in figure 9B) extending from the tip edge toward a base end (the left side of figure 9B) of the vibrating arm part (50),
the reverse side exposure part includes the tip edge and the side edges in the reverse surface of the vibrating arm part (See exposed portion of the bottom part of wide portion 59 in figure 9B), and
a portion disposed on the reverse surface of the vibrating arm part out of the electrode film straddles an end edge at the base end side in the vibrating arm part in the weight metal film viewed from the thickness direction (As seen in figure 9B, the electrode 87 on the bottom portion of arm 50 overlaps/straddles the weight metal film 57 positioned on the top portion of arm 50).
Regarding claim 8, Yamada teaches a piezoelectric vibrator (figure 1) comprising: the piezoelectric vibrator element according to Claim 1; and a package (9) configured to airtightly seal the piezoelectric vibrator element (see sealed vibrator package in figure 1).
Regarding claim 9, Yamada teaches an oscillator (figure 16) comprising:
the piezoelectric vibrator according to Claim 8, wherein
the piezoelectric vibrator (2) is electrically coupled to an integrated circuit (80) as an oscillator (para. [0189]).

Conclusion
The prior art made of record and not relied upon teaches piezoelectric vibrators, comprising: piezoelectric plates, electrode films, weight elements, and exposed portions of the piezoelectric plates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        December 13, 2022